                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 JEREMY MEJIA,                                      Case No. 1:19-cv-00509-BAM (PC)
                        Plaintiff,
                                                    ORDER & WRIT OF HABEAS CORPUS
                                                    AD TESTIFICANDUM TO TRANSPORT
 v.                                                 JEREMY MEJIA, CDCR # K-15735,
                                                    PLAINTIFF
 D. KELLOGG,
                                                    DATE: February 21, 2020
                        Defendant.                  TIME: 9:30 a.m.

       JEREMY MEJIA, inmate, CDCR # K-15735, a necessary and material witness on his
own behalf in a settlement conference in this case on February 21, 2020, is confined at Richard J.
Donovan Correctional Facility, 480 Alta Road, San Diego, CA 92179, in the custody of the
Warden. In order to secure this inmate's attendance, it is necessary that a Writ of Habeas Corpus
ad Testificandum issue commanding the custodian to produce the inmate in Courtroom #9, 6th
Floor, United States Courthouse, 2500 Tulare Street, Fresno, California on February 21, 2020, at
9:30 a.m.

       ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, along with any necessary legal
property, to testify in United States District Court at the time and place above, and from day to
day until completion of court proceedings or as ordered by the court; and thereafter to return the
inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of Richard J. Donovan Correctional Facility

        WE COMMAND you to produce the inmate named above, along with any necessary
legal property, to testify before the United States District Court at the time and place above, and
from day to day until completion of the proceedings, or as ordered by the court; and thereafter to
return the inmate to the above institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.

Dated: January 22, 2020                /s/ Barbara A. McAuliffe
                                     UNITED STATES MAGISTRATE JUDGE
